Citation Nr: 1736493	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  17-07 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Whether the appellant's countable income is excessive for the purpose of establishing entitlement to non-service-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter

ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran apparently had active service in the Army of the United States from July 1945 to December 1945, and from December 1945 to December 1948, and from December 1951 to January 1956.  The Veteran died in 1988.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision and a September 2015 rating decision of the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  The Waco, Texas, RO has jurisdiction of the electronic claims file.

The appellant and her daughter testified from the Waco RO at a Videoconference Hearing conducted before the undersigned Veterans Law Judge in June 2017.  A copy of the transcript of that hearing is associated with the electronic claims file.

At the Videoconference Hearing, the appellant requested that the record be held open for 30 days so that additional evidence could be submitted.  The time requested by the appellant for submission of additional evidence has elapsed.  The Board will proceed with appellate review.

The issue of whether the appellant's countable income is excessive for purposes of eligibility to receive nonservice-connected survivor pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran's claims file is now wholly electronic.


FINDINGS OF FACT

1.  The Veteran was not awarded VA disability compensation for any disability during his lifetime.

2.  The Veteran's 2015 amended death certificate lists chronic renal failure as the immediate cause of the Veteran's death, and states that chronic renal failure was due to or as a consequence of diabetes mellitus.

3.  No disorder listed on the Veteran's death certificate as a cause of the Veteran's death was diagnosed until more than 10 years had elapsed after the Veteran's service. 


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, and 5126 sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159, 3.326.  Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf.  In this case, the appellant submitted her claim using the Fully Developed Claim Form (VA 21-534EZ).  The duty to notify was satisfied prior to the RO's decision by the notice that accompanied the Fully Developed Claims form.  That notice informed the appellant of the evidence required to substantiate a claim for service connection for the cause of death of a Veteran and explained the appellant's and VA's respective duties for obtaining evidence.  

The appellant's submissions establish that she is aware of the evidence required to substantiate the claims.  Additionally, the appellant has received the assistance of a Veteran's Service Organization to help her organize and present her contentions.  The burden is on a claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696, 1706 (2009).  In this case, the appellant has not alleged that she was prejudiced in any way by the timing or content of notice to her, and the record discloses no prejudice.

The Veteran's service medical records were sought.  Unfortunately, it was determined that most of the Veteran's records had been burned in a fire at the records' storage facility.  The only official service medical record available is the two-page physical examination report completed in January 1956 for purposes of the Veteran's separation.  The appellant was informed of the unavailability of the Veteran's official service treatment records in July 2015.  The appellant was provided with, and completed, an application for reconstruction of the Veteran's records, but no additional records were located through that process.  Records of the Veteran's care were sought from all VA facilities identified by the appellant or by the record, and were requested for the time period identified by the appellant.  Summary VA records pertaining to the Veteran's VA treatment from 1968 through 1988 were obtained.  The appellant was provided with opportunity to provide additional evidence. 

The appellant testified at a Videoconference Board hearing.  During the course of that hearing, she received proper assistance with development of the claim and discussion focused on identifying any additional records that might be relevant to assist in substantiation of the claim.  38 C.F.R. § 3.103.  There has been no contention to the contrary.

Thus, the Board finds that VA has satisfied the notice requirements and the duty to assist provisions of law.  No further notice or assistance to the appellant is required. Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  

Law and regulations, claim for service connection for the cause of a Veteran's death

To establish entitlement to service connection for the cause of the Veteran's death, the evidence must show that a disability either incurred in or aggravated by his military service, or which was proximately due to, the result of, or aggravated by a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309 (a), such as cardiovascular renal disease and diabetes.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diagnoses recognized as chronic are among the disabilities claimed in this case, and this theory of service connection is discussed below.  Service connection for cardiovascular renal disease or diabetes may be presumed if shown to a compensable degree within 1 year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c)(1).


Facts and analysis

The appellant contends that the Veteran's death was due to illnesses he was treated for in service or soon after his service.  At the June 2017 hearing, the appellant, with her daughter's assistance testified, in essence, that the Veteran was treated for kidney problems early in his life, possibly as early as the 1950s.  

The Veteran died in March 1988.  The original death certificate listed the immediate cause of death as "natural causes." The death certificate was amended in May 2015.  The amended death certificate states that the immediate cause of death was chronic renal failure due to or as a consequence of diabetes mellitus.  

During his lifetime, the Veteran did not establish service connection for any disability.  In 1984, the Veteran sought compensation or pension benefits for diabetes, high blood pressure, a kidney ailment, and a broken left ankle.  No benefit was awarded.  See February 1984 notice to Veteran.

The Veteran's service medical records are largely unavailable.  One of the few records available is the Veteran's January 1956 service separation examination.  In that report, the Veteran's body systems are all described as normal.  No diagnosis or abnormality was noted on objective examination.  The Veteran's urine was negative for glucose.  No medical history is associated with the report of physical on separation examination. 

The summary of March 1968 VA hospital admission for the Veteran is associated with the claims file.  The Veteran's diagnosis on admission was possible kidney stone, and he had blood in the urine and pain on urination.  He did not pass a kidney stone during the admission, and a cystoscopy and intravenous pyelogram were normal.  Additional testing revealed mild diabetes mellitus, mild.  Dietary control was initiated, and the Veteran was discharged.  

In May 1968, the Veteran was admitted for evaluation of a right scrotal mass.  He was treated for a right hydrocele.  The clinical record reflects ongoing control of diabetes by diet.  The summary of an April 1983 to May 1983 VA hospitalization states that the Veteran had diabetes diagnosed 19 years earlier.  The summary of a November 1983 through December 1983 VA hospitalization states that the Veteran had been diagnosed with diabetes mellitus 19 years earlier and that he had been using insulin for 12 years.  The summaries of 1983 and 1984 VA hospitalizations state that the Veteran has end-stage renal disease secondary to diabetes mellitus.  

The Veteran's service separation examination reflects that his blood pressure was 118/64.  No abnormality was noted on objective examination.  No diagnosis of any disorder was noted, and all body systems were described as normal.  This evidence is unfavorable to a finding that the Veteran incurred diabetes or a kidney disability during his service.

The VA clinical records dated in 1968 disclose initial diagnosis of diabetes mellitus.  These records establish that diabetes was not diagnosed until more than 12 years had elapsed after the Veteran's January 1956 service discharge.  The VA clinical records also establish that no renal disease was present in 1968, since the cystoscopy and IVP were normal.  The 1983 and 1984 VA hospital summaries provide medical opinions that the Veteran's end-stage renal disease was the result of his diabetes.  This evidence establishes that neither diabetes mellitus nor renal failure were present within one year following the Veteran's 1956 service discharge.  Therefore, no presumption of service connection is applicable.

The 1956 separation examination, the 1968 VA clinical records, and the VA hospitalization summaries from 1983 and after are all unfavorable to a finding that a disorder noted on the Veteran's death certificate was incurred in service, was manifested in service, was present within one year following the Veteran's service, or resulted from the Veteran's service.  The available evidence is unfavorable to the claim.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claim for service connection for the cause of the Veteran's death must be denied.  


ORDER

The claim for service connection for the cause of the Veteran's death is denied.


REMAND

The appellant contends that VA has incorrectly calculated her countable income for pension purposes because certain medical expenses she submitted information about, such as payments for medication, were not considered.  The appellant asserts that these expenses should be considered.

In fact, the agency of original adjudication has attempted to explain that it wishes to consider those expenses, but that additional details about the expenses are required.  For example, in May 2015, the appellant submitted records showing that she paid CVA Caremark about $60 in January and about $110 in February.  See Legacy Content Manager Documents, P[] B[] Statement received May 26, 2015.  Those payment amounts were not deducted from her countable income.  The appellant resubmitted the information and asked that the payments to CVS be deducted from her countable income.  

In April 2016, the Pension Management Center sent the appellant a letter which, in pertinent part, asked the appellant to "clarify if the CVS pharmacy you claimed is a monthly expense as well as what this expense is for."  The appellant resubmitted the same information without additional detail.

The Board notes that the appellant has very low vision.  She depends on her daughter to assist her with all communications with VA.  The Board notes that the appellant and her daughter are not skilled in working with VA, they may not understand that VA is asking for details that show exactly what was purchased from CVS for the payments made by the appellant.  CVS sells items other than medications.  VA cannot deduct an amount paid to CVS without detailed information showing that the payment to CVS was for a medication that reduces countable income.  

The appellant is entitled to a reduction of her countable income for prescribed medications she buys from CVS, but the appellant may not understand that in order to do so she must provide more specific information than the total amount and that it was paid to CVS.  She must, in fact, show what medication was purchased and what the cost of that medication was.  

The Board further notes that the appellant's countable income, as currently calculated, is less than $350 above the income threshold at which she might qualify to receive payment of some amount of pension benefits.  If the appellant has out-of-pocket expenses in excess of $350 for medications, co-payments, deductibles, or other similar medical expenses which have not yet been submitted in sufficient detail, the Board encourages her to obtain assistance to submit the detailed information necessary for pension purposes.  Her representative may be able to assist the appellant and her daughter in gathering this information.

It is the Board's opinion that, under the circumstances, the appellant should be afforded another opportunity to provide more specific information about her medical expenses so that her countable income can be accurately determined.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant to advise her that the appellant is being afforded another opportunity to provide information about her countable income.  Notify her that more specific information showing details that will allow verification that each amount paid is for an item such as a medication that properly reduces countable income for pension purposes.  

Provide the appellant another copy of the available information about the types of expenses she may substantiate to reduce her countable income.

Provide any necessary forms, available examples, or other information which might assist the appellant to understand what level of detail is required.

Specify for the appellant the time period is for which expense documentation is relevant, for purposes of this claim, so that she does not submit proof of expenses paid or incurred on dates outside the range at issue.  

Advise the appellant about types of evidence that are acceptable to show medical expenses, such as a list provided by a pharmacy showing the medications obtained from that pharmacy, the date the medication was purchased, and the cost.

2.  If the appellant (with her daughter's assistance as indicated) is unable to find identify such information, the appellant may also request assistance from her representative. 

3.  After all evidentiary development has been completed, the AOJ should review the electronic claims file and ensure that all the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action should be taken.  Then, the claim on appeal should be readjudicated, to include calculation of the appellant's countable income for pension purposes.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


